Per Curiam.
Defendant was charged with armed robbery, MCL 750.529; MSA 28.797. His plea of guilty as charged was accepted by the trial court. He was sentenced to a prison term of from 17 months to 120 months.
Defendant alleges on appeal that his plea was not voluntary because he was not informed that the Legislature had recently enacted a statute which did away with "good time” for certain convictions, including armed robbery. See MCL 791.233b; MSA 28.2303(3).
There is no requirement that the court advise a defendant prior to accepting his guilty plea that "good time” is not available. The defendant was properly informed that he could not receive probation and that he would spend at least one year in prison. GCR 1963, 785.7(l)(d) and (f). Therefore, the defendant was completely and accurately apprised of the consequences of his guilty plea.
Affirmed.